NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0227n.06

                                          Case No. 20-5352

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                 Apr 29, 2021
UNITED STATES OF AMERICA,                                                   DEBORAH S. HUNT, Clerk

               Plaintiff-Appellee,
                                                             ON APPEAL FROM THE
v.                                                           UNITED STATES DISTRICT
                                                             COURT FOR THE EASTERN
KERRY LAMONT HOWARD,                                         DISTRICT OF KENTUCKY
               Defendant-Appellant.


BEFORE:        CLAY, SUTTON, and McKEAGUE, Circuit Judges.

        CLAY, Circuit Judge. Defendant Kerry Lamont Howard appeals the district court’s

decision to resentence him to 262 months in prison for conspiring to distribute 12 grams of crack

cocaine. On appeal, Howard argues that he was improperly resentenced in violation of the First

Step Act, Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018). For the reasons set forth below, we

remand Howard’s case for resentencing.

                                     I.       BACKGROUND

     A. Factual and Procedural History

        In 2006, Kerry Lamont Howard pled guilty to conspiring to distribute five or more grams

of crack cocaine in violation of 21 U.S.C. § 841(a)(l). Because of his prior criminal history, and

the amount of crack associated with his conviction, he faced a mandatory minimum sentence of

10 years. Specifically, his guideline range recommended that the district court sentence him to

262-327 months of incarceration. The district court sentenced him to 262 months of incarceration

and 8 years of supervised release. Upon appeal, we affirmed his conviction. United States v.
Case No. 20-5352, United States v. Howard


Howard, 259 F. App’x 761 (6th Cir. 2008). Four years after his conviction, in 2010, Congress

passed the Fair Sentencing Act, which reduced the cocaine to crack cocaine disparity in federal

sentencing decisions. See Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010). In 2018, Congress

passed the First Step Act (FSA), which made the sentencing revisions in the Fair Sentencing Act

retroactive to defendants like Howard. See Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222

(2018).

          On February 7, 2019, the district court sua sponte determined that Howard would not be

eligible for a sentence reduction because he was a career offender. On appeal, the federal

government conceded that the district court erred because we ruled in a separate case that the FSA

“contain[ed] no freestanding exception for career offenders.” United States v. Beamus, 943 F.3d

789, 791 (6th Cir. 2019) (per curiam). We subsequently remanded the case to the district court to

resentence Howard in accordance with the FSA. Three days after this court’s ruling, the district

court reimposed Howard’s original sentence of 262 months, stating:

          In addition to the three convictions that led to his career offender status, the PSR
          reflects multiple other drug-related contacts with the law (PSR ¶s 39-43). It also
          reflects a limited employment history. Consequently, the Court concluded at the
          time of Howard’s sentencing that if the earlier sentences of eight and ten years of
          imprisonment were not enough to convince Howard to get out of the drug-dealing
          business, a more substantial sentence of 262 months might. I see no reason to
          change my mind. (ECF No. 169 at PageID # 502.)

          This appeal followed.

                                         II.    DISCUSSION

   A. Resentencing under the First Step Act

          1. Standard of Review

          We review “the denial of a motion for a sentence reduction under the First Step Act and

§ 3582(c) for an abuse of discretion.” United States v. Smith, 959 F.3d 701, 702 (6th Cir. 2020)

(order). “A district court abuses its discretion when it applies the incorrect legal standard,

                                                   2
Case No. 20-5352, United States v. Howard


misapplies the correct legal standard, or relies upon clearly erroneous findings of fact.” Id. (quoting

United States v. Moore, 582 F.3d 641, 644 (6th Cir. 2009)). And we will only vacate the district

court’s decision if we are “firmly convinced that a mistake has been made.” Moore, 582 F.3d at

644 (quoting McCombs v. Meijer, Inc., 395 F.3d 346, 358 (6th Cir. 2005)).

       2. Relevant Legal Principles

       The Fair Sentencing Act, and the First Step Act’s retroactive application of the Fair

Sentencing Act, decreased the sentencing disparity between cocaine and crack cocaine offenses.

Pub L. No. 111-220, 124 Stat. 2372 (2010). Upon passage, these acts of Congress increased the

threshold quantities of crack cocaine necessary to trigger a higher penalty at a defendant’s

sentencing. Id. Prior to 2018, a defendant caught with 5 grams of crack cocaine faced penalties that

the relevant statute now penalizes for possession of 28 grams. See 21 U.S.C. § 841(b)(1)(B)(iii).

Because the FSA made relief retroactive, defendants convicted of certain drug crimes are now

eligible to apply for resentencing under the lowered guidelines. Pub. L. No. 115-391, § 404, 132

Stat. 5194 (2018). At a defendant’s resentencing, “the First Step Act contemplates a baseline of

process that must include an accurate amended guideline calculation and renewed consideration

of the 18 U.S.C. § 3553(a) factors.” United States v. Boulding, 960 F.3d 774, 784-85 (6th Cir.

2020). Accordingly, “the sentencing guidelines should be the starting point and the initial

benchmark for choosing a defendant’s sentence.” Smith, 959 F.3d at 703(quoting United States v.

Bistline, 665 F.3d 758, 761 (6th Cir. 2012)). A renewed consideration of the § 3553(a) factors

requires sentences to be “[no] greater than necessary.” Id. In its discretion, the district court may

depart from the amended guidelines calculation, but must have a “sufficiently compelling

justification” for an above-guidelines resentencing decision. Boulding, 960 F.3d at 783 (quoting

Smith, 959 F.3d at 703-04).



                                                  3
Case No. 20-5352, United States v. Howard


        3. Application to the Matter at Hand

        In 2006, the federal government charged Howard with conspiring to distribute 12.24 grams

of crack cocaine, which upon conviction, triggered a mandatory minimum sentence of 10 years

and a guideline range of 262-327 months of incarceration. Howard pled guilty, and the district

court sentenced him to 262 months of incarceration and 8 years of supervised release. Upon the

FSA’s passage in 2018, Howard became eligible for renewed consideration of his prior sentence.

Had Howard been sentenced under the FSA’s revised guideline range, he would have faced a

sentence of 188-235 months and 6 years of supervised release. See U.S.S.G. § 4B1.1(b)(2); 21

U.S.C. § 841(b)(1)(C). Because Howard’s original guidelines range was dictated by the statutory

mandatory minimum sentence of life in prison, the FSA required a recalculation of an amended

guidelines range. See United States v. Maxwell, 991 F.3d 685, 690 (6th Cir. 2021). Despite his

lowered guideline range, the district court resentenced Howard to his original sentence of 262

months. In explaining its rationale, the district court cited Howard’s lack of employment prior to

incarceration and his status as a career offender, and stated that “I see no reason to change my

mind.” (ECF No. 169 at PageID # 502.)

        Upon review, we find that the district court abused its discretion by not completing the

“renewed consideration of the 18 U.S.C. § 3553(a) factors” required under the FSA. Boulding, 960

F.3d at 785. As an initial matter, the district court rejected a sentence reduction before Howard

filed a motion. On top of that, the court never considered the new guidelines range. Still more,

the district court did not evaluate any of the factors, apart from deterrence, that the FSA requires

when imposing “a sentence sufficient, but not greater than necessary.” 18 U.S.C. § 3553(a). To be

clear, the district court, in its discretion, may issue a sentence higher than the guideline range if it

has a “sufficiently compelling justification.” Boulding, 960 F.3d at 783-84 (quotation omitted).



                                                   4
Case No. 20-5352, United States v. Howard


But that justification requires “a baseline of process that must include an accurate amended

guideline calculation.” Id. at 785. Here, the district court failed to do so by reimposing Howard’s

original sentence after mentioning only his previous criminal history and lack of employment, after

failing to recalculate his new guidelines range, and without waiting for a motion by Howard.

Accordingly, we remand Howard’s case for resentencing consistent with the First Step Act’s

requirements.

    B. Reassignment of Howard’s Case

        Pursuant to 28 U.S.C. § 2106, this court has the discretion to “order the reassignment of a

case on remand” to a new district court judge. Solomon v. United States, 467 F.3d 928, 935 (6th

Cir. 2006). In weighing whether a case should be remanded to a new judge, we have acknowledged

that reassignment “is an extraordinary power and should be rarely invoked.” Id. (quoting Sagan v.

United States, 342 F.3d 493, 501 (6th Cir. 2003)). To reflect that belief, “[r]eassignments [will be]

made infrequently and with the greatest reluctance.” Id. (quotation omitted). Our consideration

includes “(1) whether the original judge would reasonably be expected to have substantial

difficulty in putting out of his or her mind previously expressed views or findings; 2) whether

reassignment is advisable to preserve the appearance of justice; and (3) whether reassignment

would entail waste and duplication out of proportion to any gain in preserving the appearance of

fairness.” Id.

        We have only ordered reassignment in exceptionally rare circumstances. As one example,

where we felt compelled to do so, we reassigned a case after a district court judge “expressed her

dislike of drugs and imposed the maximum sentence available under the applicable guideline

range, stating, ‘You just got the wrong judge.’” United States v. Hagby, 20 F. App’x 299, 300 (6th

Cir. 2001) (order). In this case, Howard argues his situation is unique and requires us to reassign



                                                 5
Case No. 20-5352, United States v. Howard


his resentencing to a new district court judge. Specifically, he notes that the district court denied

him relief under the FSA twice. In February 2019, the district court determined that he was

ineligible because he was a career offender. And after we remanded his case for resentencing, the

same district court judge resentenced Howard to 262 months of incarceration, a sentence

significantly higher than his revised guideline range under the FSA. See U.S.S.G. § 4B1.1(b)(2);

21 U.S.C. § 841(b)(1)(C). In support of his argument, Howard cites United States v. Hernandez,

604 F.3d 48 (2d Cir. 2010), where the Second Circuit remanded a case after a judge “twice imposed

a 405-month sentence without making the required findings or without providing the necessary

assurance that all of the relevant factors have been considered.” Id. at 56. That case, however, is

distinguishable from Howard’s. For one, Hernandez did not involve retroactive application of the

Fair Sentencing Act. Second, the district court resentenced Howard in March 2020, a date prior to

our most recent holdings establishing that courts consider the § 3553(a) factors at resentencing.

See Smith, 959 F.3d at 703; Boulding, 960 F.3d at 785; Maxwell, 991 F.3d at 690. After our most

recent decisions, we do not believe that the district court would have “substantial difficulty in

putting out of [mind his] previously expressed views or findings.” Solomon, 467 F.3d at 935

(quotation omitted). While we believe Howard must be sentenced in accordance with the FSA, his

case does not reflect the factual scenario where the “extraordinary power [of reassignment] . . .

rarely invoked” must be ordered to preserve the appearance of justice. Id. (quotation omitted).

                                      III.    CONCLUSION

       For the foregoing reasons, we remand Howard’s case for resentencing consistent with this

opinion.




                                                 6